DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3-4, 6-7, 10-12, 15, 17-20, 22, and 24-64 have been cancelled.
Claims 1-2, 5, 8-9, 13-14, 16, 21, and 23 are under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Applicant's arguments filed 3/14/2022 have been fully considered.

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  Claim 1, step (f), and claim 23 recite “the fully assembled, completely cross-linked (i.e. disulfide-bonded) recovered antibody polypeptide...”  It appears that it would be better claim format to recite “the fully assembled, completely cross-linked, that is disulfide-bonded, recovered antibody polypeptide…”  This would eliminate any confusion as to whether the parenthesized expression is a specific limitation of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 8-9, 13-14, 16, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,189,892 in view of Qian et al. (2012, of record).  
The language of instant claims 1-2, 5, 8-9, 13-14, 16, and 21 substantially parallels the language of ‘892 claims 1-3 and 5-11, respectively, except for the antibody limitations which are found in ‘892 claim 10.  The Pichia yeast limitations of instant claims 1 and 23 are found in ‘892 claim 4.  Claims 1, 4, and 10 of the ‘892 patent suggest instant claim 23.
Instant claims 1 and 23 have been amended to recite “wherein said fed-batch fermentation conditions are effected after at least an inoculum expansion step and a batch culture phase.”  This limitation is not found in the issued claims.  However, this additional step would have been obvious in view of Qian et al.  Qian et al. teaches that recombinant P. pastoris yeast must be inoculated into the appropriate culture medium and incubated for a period of time prior to fed-batch yeast fermentation.  See at least abstract and page 4.  One of ordinary skill in the art would have understood that the inoculum expansion step and batch culture phase would have needed to have been performed prior to the fed-batch culture.
The RQ range of between 1.08 and 1.35 at about 20-40 hours and mixed metabolic condition limitation added to instant claims 1 and 23 is taught by issued claim 1, parts (b) and (c). 
The DNA segment encoding a heavy chain polypeptide and DNA segment encoding a light chain polypeptide limitation added to instant claim 1 is taught by issued claim 10.  Recombinant production of an antibody would require assembly following expression in the Pichia pastoris yeast cells.  The clear intent of issued claim 10 is to produce an assembled antibody.  See also pages 5-6 of Qian et al. regarding recovery of recombinant antibodies from yeast cell culture supernatants as recited in instant claims 1 and 23.  See steps (e) and (f) of issued claim 1.
The functional limitations added to instant claims 1 and 23 would be implicit in the method of the issued claims.  Note that the ‘892 patent abstract, Figure 38, and Example 10 make clear that the method of the issued claims produces recombinant proteins with excellent homogeneity and proper inter-subunit assembly.
Applicant has acknowledged this rejection.  Applicant has not provided any argument and has not provided a properly executed terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8-9, 13-14, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1, step (a), now recites “wherein said at least one DNA segment is operably linked to a glyceraldehyde-3-phosphate (GAP) transcription promoter and a transcription terminator. and 23 have been amended to recite “wherein said fed-batch fermentation conditions are effected after at least an inoculum expansion step and a batch culture phase.”  This limitation can be considered to be limited to only one DNA segment being operably linked to a GAP promoter and transcription promoter and a transcription terminator.  There is no basis for this. The specification discloses that each DNA segment must be operably linked to a GAP promoter and transcription promoter and a transcription terminator.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 8-9, 13-14, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, part (ii), recites an “antigen-binding fragment of an antibody comprising heavy chain fragments and/or light chain fragments.”  This is confusing as the “or” embodiment will not generate an antigen-binding fragment.  The “or” embodiment would generate only a heavy chain fragment or a light chain fragment.  Note that claim 1, step (f), requires full assembly and cross-linking (i.e. disulfide-bonding) between the heavy and light chains.  Clarification is requested.

Conclusion                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa